Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 09/18/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 9, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 7, 9, 14 recite the limitation "the body" in line 3, 2, 3, and 14 respectively.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-11, 13-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,840,929 (Barnett) in view of US 2006-0067817 (Motherwell et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, Barnett discloses a hybrid grommet assembly for a vane (grommet 48, vanes 22, and vane assembly 29; Figures 2-5) comprising: 
a body portion (body of 48, made of resilient material; Col.3, L66-67 ) comprising a first lip opposite a second lip forming a slot receiver (48 has a first and second lip and a slot receiver 68 to receive 26; Figure 3), said slot receiver (68) configured to receive a shroud slot of a shroud (68 is configured to receive a slot of the shroud 26; Figures 3 and 5); said body portion (48) comprising a vane receiver extending from said body portion and configured to receive a vane (48 receive the vane 22and the space that receives vane 22 defines the vane receiver; Figure 3); 
a fiber (lacks disclosure) integral within said body portion (48); and 
a potting (30, a resilient material; Col.3, L33-34) coupled to said grommet proximate said vane receiver, wherein said potting fills a gap between the grommet and 
	Motherwell teaches a vane (4) is assembled between inner and outer shrouds (8, 10) using a collar, in Figures 1-2. Motherwell teaches the collar 16 is made of resilient material reinforced with fibers to facilitate deformation during operation (¶ 0016). Motherwell also teaches the thickness and length of the fibers depends upon the desired environment (¶ 0016). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in fibers in the body portion 48 of Barnett as taught by Motherwell, since the claimed invention is merely a combination of known elements (such as inclusion of fiber in body portion), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective attachment and sealing.      

As to claim 2, the combination teaches the hybrid grommet assembly according to claim 1, wherein said fiber extends into each of the first lip, the second lip, the body proximate the slot receiver and the vane receiver of the grommet (¶ 0016 of Motherwell).  

As to claim 3, Barnett discloses the hybrid grommet assembly according to claim 1, wherein said potting (30) is located between the grommet body portion at least one of above and below the vane receiver and coupled to the vane above the shroud (figure 3).  

As to claim 4, Barnett discloses the hybrid grommet assembly according to claim 3, wherein the potting (30) is located proximate the vane receiver below the shroud (Figure 3).  

As to claim 5, Barnett discloses the hybrid grommet assembly according to claim 1, wherein said slot receiver (68) is configured to couple the grommet to the shroud (26) (Figures 3-4).  

As to claim 7, Barnett discloses the hybrid grommet assembly according to claim 1, 
with body portion (48) and potting (30), except for the body portion has a thickness of about 0.03 inches and the potting has a thickness of about 0.07 inches.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the body portion (48) has a thickness of about 0.03 inches and the potting has a thickness of about 0.07 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). One skill in the art would realize that having the body portion (48) with a thickness of about 0.03 inches and the potting with a thickness of about 0.07 inches would yield the predicted result of tight fitting and sealing for the desired environment.  





As to claim 8, Barnett discloses a vane and shroud assembly with a hybrid grommet assembly (grommet 48, vanes 22, and vane assembly 29; Figures 1-5) comprising: 
an inner shroud (24) concentric with an outer shroud (26) defining an annular gas flow path therebetween (Figure 1); 
a plurality of vanes (20: Figure 2) extending radially between the outer shroud and the inner shroud (Col.3, L16-21); 
a grommet assembly (29; Figure 3) coupled to the vane proximate said outer shroud and said inner shroud, each of said outer shroud and said inner shroud having a slot (since vane extends radially between inner and outer shroud, vane attachment with shroud is shown in Figure 3, where shroud 26 has a slot to receive vane 22 and grommet assembly), said grommet assembly comprising: 
a grommet having a body portion (body of 48, made of resilient material, defines the body portion of grommet; Col.3, L66-67 ) comprising a first lip opposite a second lip forming a slot receiver (48 has a first and second lip and a slot receiver 68 to receive 26; Figure 3), said slot receiver (68) configured to receive a shroud slot of a shroud (68 is configured to receive a slot of the shroud 26; Figures 3 and 5); said body portion (48) comprising a vane receiver extending from said body portion and configured to receive a vane (48 receive the vane 22and the space that receives vane 22 defines the vane receiver; Figure 3); 
a fiber (lacks disclosure) integral within said body portion (48); and 
a potting (30, a resilient material; Col.3, L33-34) coupled to said grommet proximate said vane receiver, wherein said potting fills a gap between the grommet and 
	Motherwell teaches a vane (4) is assembled between inner and outer shrouds (8, 10) using a collar, in Figures 1-2. Motherwell teaches the collar 16 is made of resilient material reinforced with fibers to facilitate deformation during operation (¶ 0016). Motherwell also teaches the thickness and length of the fibers depends upon the desired environment (¶ 0016). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in fibers in the body portion 48 of Barnett as taught by Motherwell, since the claimed invention is merely a combination of known elements (such as inclusion of fiber in body portion), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective attachment and sealing.      

As to claim 9, the combination teaches the vane and shroud assembly with a hybrid grommet assembly according to claim 8, wherein said fiber extends 10123678US01 (19-243) into each of the first lip, the second lip, the body proximate the slot receiver and the vane receiver of the grommet (¶ 0016 of Motherwell).  
.  
As to claim 10, Barnett discloses the vane and shroud assembly with a hybrid grommet assembly according to claim 8, wherein said potting (30) is located between the grommet body portion above and below the vane receiver and coupled to the vane (22) above the outer shroud and below the inner shroud away from the annular gas flow path (Figures 1 and 3).  
As to claim 11, Barnett discloses the vane and shroud assembly with a hybrid grommet assembly according to claim 8, wherein the potting (30) is located proximate the vane receiver and proximate the annular gas flow path (Figures 1 and 3).  

As to claim 13, Barnett discloses the vane and shroud assembly with a hybrid grommet assembly according to claim 8, wherein said slot receiver is configured to couple the grommet to the slot (figure 3).  

As to claim 14, Barnett discloses a process for attaching a vane (22) to a shroud slot (Figures 1-5) comprising: 
providing a shroud (26) having an upper surface and a lower surface, said shroud having a slot (26 has a slot to receive 22, 48, and 30; the slot of 26 defines shroud slot; Figure 3); 
attaching a grommet (48) to said shroud (26) (Figure 3), wherein said grommet comprises:  11123678US01 (19-243) 
a body portion (body of 48, made of resilient material, defines the body portion of grommet; Col.3, L66-67 ) comprising a first lip opposite a second lip forming a slot receiver (48 has a first and second lip and a slot receiver 68 to receive 26; Figure 3), said slot receiver (68) configured to receive a shroud slot of a shroud (68 is configured to receive a slot of the shroud 26; Figures 3 and 5); said body portion (48) comprising a vane receiver extending from said body portion and configured to receive a vane (48 receive the vane 22and the space that receives vane 22 defines the vane receiver; Figure 3); 
fiber (lacks disclosure) integral within said body portion (48), wherein said fiber extends into each of the first lip, the second lip, the body (48) proximate the slot receiver and the vane receiver of the grommet (Figure 3); 
inserting vane (22) into the vane receiver (Figure 3); and 
coupling potting (30, a resilient material; Col.3, L33-34) to said grommet proximate said vane receiver, wherein said potting fills a gap between the grommet and the vane (30 is proximate to vane receiver and fills the gap between 48 and 22; Figure 3).  
	Motherwell teaches a vane (4) is assembled between inner and outer shrouds (8, 10) using a collar, in Figures 1-2. Motherwell teaches the collar 16 is made of resilient material reinforced with fibers to facilitate deformation during operation (¶ 0016). Motherwell also teaches the thickness and length of the fibers depends upon the desired environment (¶ 0016). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in fibers in the body portion 48 of Barnett as taught by Motherwell, since the claimed invention is merely a combination of known elements (such as inclusion of fiber in body portion), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective attachment and sealing.      
When the body portion 48 of Barnett is modified with fiber reinforcement, the fiber extends into each of the first lip, the second lip. Thus, Barnett modified with Motherwell teaches the claimed limitations.

As to claim 15, Barnett discloses the process of claim 14, wherein said potting (30) is located between the grommet body portion above and below the vane receiver and coupled to the vane above the shroud (Figure 3).  

As to claim 17, Barnett discloses the process of claim 14, wherein the potting (30) is located proximate the vane receiver opposite the shroud (Figure 3).  

As to claim 18, Barnett discloses the process of claim 14, further comprising; varying a thickness of the potting to fit said grommet in said slot (Figure 3).  

As to claim 19, Barnett discloses the process of claim 18, with body portion (48) and potting (30), except for the body portion has a thickness of about 0.03 inches and the potting has a thickness of about 0.07 inches.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the body portion (48) has a thickness of about 0.03 inches and the potting has a thickness of about 0.07 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). One skill in the art would realize that having the body portion (48) with a thickness of about 0.03 inches and the potting with a thickness of about 0.07 inches would yield the predicted result of tight fitting and sealing for the desired environment.  

Claim(s) 6, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,840,929 (Barnett) and US 2006-0067817 (Motherwell et al) and further in view of US 10,233,764 (Thomas et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 6, Thomas teaches a van assembly with seals 22a, 22b include fabric reinforcement (Col.4, L62-63; Figures 3-4). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include strands of fabric in the body portion 48 of Barnett as taught by Thomas since the claimed invention is merely a combination of known elements (such as having fabric strands in vane assembly), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective attachment and sealing.     

As to claim 12, it is rejected as applied to claim 6 above. 

As to claim 16, it is rejected as applied to claim 6 above.






Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675